Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed February 3, 2022.  Claims 1-27 are pending.
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recites an apparatus and method of determining the slowness of compressional and shear waves by the use of artificial intelligence on data by an arrival module or a pure semblance module wherein the modules are based on measurements to determine slowness.  The modules have been interpreted as that defined in the specification.  Such a combination is not taught, suggested or made obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



February 11, 2022